Filing Date: 02/11/2020 
Claimed Foreign Priority Date: none
Applicants: Peng et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 12/06/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 12/06/2021, responding to the Office action mailed on 09/09/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant canceled claim 22 and added claim 31. Accordingly, pending in this Office Action are claims 1-10, 21, and 23-31.



Response to Amendment
Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Final Office action mailed on 09/09/2021. Accordingly, all previous objections to Drawings are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejection under 35 U.S.C. 102 and 35 U.S.C. 103 previously set forth in the same office action. 

EXAMINER’S AMENDMENT



This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Methods for Manufacturing a Transistor Gate by Non-Directional Implantation of Impurities in a Gate Spacer --.

Allowable Subject Matter







Claims 1-10, 21, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method comprising implanting an impurity in a first region of the gate spacer to increase an etch rate of the first region of the gate spacer, a second region of the gate spacer remaining unmodified by the implanting, the impurity being implanted in a non-directional manner; and removing the dummy gate dielectric and the first region of the gate spacer.
Regarding claim 21, the prior art of record fails to disclose or suggest a method comprising modifying an upper region of the gate spacer by non-directionally implanting 
Regarding claim 26, the prior art of record fails to disclose or suggest a method comprising increasing an etch rate of an upper region of the gate spacer relative a first etching process by non-directionally implanting an impurity in the gate spacer, more of the impurity being implanted in the upper region of the gate spacer than in a lower region of the gate spacer; and removing the upper region of the gate spacer and the dummy dielectric by etching the upper region of the gate spacer and the dummy dielectric with the first etching process, the recess being expanded by the first etching process.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of manufacturing transistor gates through a gate replacement process, and comprising steps of implanting gate spacers with impurities, similar to the instant inventions 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814